DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 & 16 are objected to because of the following informalities:  
3rd paragraph of claim 9 i.e. “means for independently controlling the two (2) of the M power supply voltages (e.g., Vm1 and Vm2) capable of being independently controlled” is apparently a repetition of the second paragraph i.e. “means for providing M power supply voltages (V1 - VM) with two (2) of the M power supply voltages (e.g., Vm1 and Vm2) capable of being independently controlled”, hence it is suggested to be removed because apparently even without this 3rd paragraph the claim convey the same limitations. 
In first line of claim 16, “the means for means for”, perhaps is a drafting error, so it should be re-written as “the means for”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Please note the limitation “at least two of the M power supply voltages (Vm1 and Vm2)” of claim 10 is broader than “two (2) of the M power supply voltages (e.g., Vm1 and Vm2)” of claim 9 and hence a broader claim 10 can’t be dependent from a narrower claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perreault (9,634,577, cited by the applicant).
Regarding claims 1, 9 & 15, Perreault (i.e. Fig. 17) discloses a system having m (m=4 for the embodiment of Fig. 17) power supply voltages (V1 – Vm (=V4 for the embodiment of Fig. 17)), a method to generate a set of supply voltages comprising:
(a) independently controlling two (2) of the m power supply voltages Vx or Vm1 per claim 9 (maximum available voltage, (n/m).Vin, where n denotes the output switches Sonx (1176) and m indicates the input switches Sim (1172) as shown in table 3, col 22, lines 18-30) and Vy of Vm2 per claim 9 (V1 the minimum voltage decided based on the maximum voltage and the ratio metric relation) where x, y are both in the range of one to m (switches S1-S16 in different combinations yield steady-state ratio metric relationships among voltages V1, V2, V3 and V4 such that V4/4=V3/3=V2/2=V1, where V1 indicates the minimum voltage, col 22, lines 14-18); and

    PNG
    media_image1.png
    595
    838
    media_image1.png
    Greyscale

Fig. 17 of Perreault reproduced for ease of reference.
 (b) distributing the other m minus two (m-2) power supply voltages in a prescribed relation (ratio metric relation V4/4=V3/3=V2/2=V1, where V1 indicates the minimum voltage above the reference) comprises per claims 2 & 3 using a differential switched-capacitor circuit (1174) to provide charge transfer (col 3, lines 1-3) so as to automatically distribute the other m-2 power supply voltages synthesizing per claim 4, from the two independently created power supply voltages (maximum available voltage, (n/m).Vin decided by the combination of  input and output switches Sim  and Sonx as shown in table 3 and the minimum voltage, V1) such that per claims 5 & 12, the other m-2 power supply voltages are spaced in an even fashion (ratio metric relation V4/4=V3/3=V2/2=V1, where V1 indicates the minimum voltage) between and/or around claims 6 & 13 the adjacent voltage levels each separated by a voltage V1 to provide per claims 7 & 14, m power supply voltages Vk = V1 + (k-1 )•(Vm-V1)/(m-1) for k= 1 to m with m= 4 per claim 8 and the independent control of the two voltages is equivalent to independently specifying or controlling one or more of:
(3) a maximum supply voltage level (maximum available voltage, (n/m).Vin, where n denotes the output switches Sonx and m indicates the input switches Sim as shown in table 3, col 22, lines 18-30) and an inter-level voltage spacing (decided by the ratio metric relation) with a minimum supply voltage level (V1) determined by an inter-level voltage spacing (ratio matric relation) and a total number of levels (4 in the embodiment of Fig. 6 of Perreault, decided by the combinations of switches S1-S16 of the reconfigurable switched-capacitor voltage circuit). Regarding claim 17, Perreault further teaches (in Fig. 17) that the means of providing M power supply voltages of claim 9 comprises a multiple-output supply generator (at least two, one for PAx and one for PAy) comprising:
(1) a multi-regulation stage (1172, each input switch Sim corresponds to a regulation stage, Fig. 17) configured to receive an input voltage (Vin, Fig. 17) and provide multiple independently-regulated output voltages (independently regulated because each input switch Sim can be controlled independent of other) at two or more outputs (there are four Si1-Si4 in the embodiment of Fig. 17) thereof; and
(2) a differential capacitive energy transfer stage (1174) which utilizes capacitive energy transfer (col 3, lines 1-3) from at least two of the independently regulated outputs (Si1-Si4) of the multi-regulation stage (1172) to synthesize one or more col 22, lines 14-18) whose voltages and/or currents are a function of those provided from the two independently regulated outputs (Si1-Si4). Wherein per claim 18, the differential capacitive energy transfer stage (1174) is provided as a multiple-output switched-capacitor converter (see Fig. 17) having its input port connected differentially between two outputs of the multi-regulation stage (Si1-Si4 of 1172, Fig. 17).
Although no prior art rejection was made against claims 10 & 11, these claims can also be rejected through Perreault as “at least two of the M power supply voltages” limitation can be covered by a prior art which reads on two of the M power supply voltages. Thus following the arguments used in response to claim 9, Perreault also reads on claims 10 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Perreault in view of Perreault (US 2015/0132992, also cited by the applicant and to distinguish from Perreault (9,634,577), this art is referred to as Perreault1).
Regarding claims 17, Perreault discloses the invention as recited in claims 9 and 16, and Perreault however, is not explicit about the application of single-inductor multiple-output (SIMO) power converters for regulated voltage output. 
Perreault1 in Fig. 2, exemplarily discloses the multi-regulation stage (multilevel power converter 114) provided as a single-inductor multiple-output (SIMO) power converter in a power supply and modulator system which includes a switched-capacitor (SC) voltage balancer stage coupled between a magnetic regulation stage and at least one output switching stage, with this particular arrangement, an integrated power supply and modulator system utilizes both magnetic and capacitive energy transfer in a cooperative manner to achieve both regulation and high efficiency operation.
It would, therefore, have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the input configuration switch bank of Perreault (1172 of Fig 17) to have included the single-inductor multiple-output (SIMO) power converter, such as taught by Perreault1. Such a modification would have been considered an obvious art recognized improvement known to a person of ordinary skill that perform better regulation than switch banks, thereby suggesting the obviousness of such a modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843